Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2010                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  140100                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 140100
                                                                   COA: 278247
                                                                   Cass CC: 06-010273-FC
  JOSHUA WRAY WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 6, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, C.J., and CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2010                      _________________________________________
           p0324                                                              Clerk